Case 4:19-cv-00469-SDJ-CAN Document 24 Filed 09/29/20 Page 1 of 1 PageID #: 1924




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION

   KATHLEEN GALLAGHER                                §
                                                     §
   v.                                                § 4:19-CV-469-SDJ-CAN
                                                     §
   COMMISSIONER, SSA                                 §



                  MEMORANDUM ADOPTING AMENDED REPORT AND
               RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE
          The Court has made an independent review of the following matters in the above-styled and

numbered cause:

          1.     The pleadings and record;

          2.     The Amended Report and Recommendation of United States Magistrate Judge, filed
                 on August 31, 2020, (Dkt. #22); and

          3.     Plaintiff’s Objections to the Amended Report and Recommendation of United States
                 Magistrate Judge, filed on September 14, 2020. (Dkt. #23).
     .
          Plaintiff makes the same arguments in her objections that were addressed in detail in the

magistrate judge’s amended report. This Court, after de novo review, concludes that the

Commissioner’s decision should be affirmed for the reasons stated in the magistrate judge’s amended

report.

          It is, therefore, ORDERED that the Amended Report and Recommendation of United States

Magistrate Judge, (Dkt. #22), should be and is hereby ADOPTED as the decision of this Court. As a

result, the decision of the Commissioner is AFFIRMED.

           So ORDERED and SIGNED this 29th day of September, 2020.




                                                          ____________________________________
                                                          SEAN D. JORDAN
                                                          UNITED STATES DISTRICT JUDGE
